 



Exhibit 10.7

(LARGE COMPUTER ASSOCIATES LOGO) [y07855y0785598.gif]
Computer Associates International, Inc.
Non-Qualified Stock Option Certificate

         

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Name of Option Holder
  EMPLID    

             
Option Number
         
Total Number of Shares Granted
    **XXXXX**    
Option Date
         
Exercise Price Per Share
    $    



    NON-QUALIFIED STOCK OPTION granted by Computer Associates International,
Inc., a Delaware corporation, (the “Company”) to the above-named option holder
(the “Optionee”), an employee or consultant of the Company or one of its
subsidiaries, pursuant to the Computer Associates International, Inc. 2002
Incentive Plan (the ‘”Plan”), the terms of which are incorporated herein by
reference and which, in the event of any conflict, shall control over the terms
contained herein.   1.   Grant and Vesting Option       The Company hereby
grants to the Optionee an option to purchase on the terms herein provided a
total of the number of shares of common stock, $.10 par value, of the Company
set forth above, at an exercise price per share as set forth above. This option
is fully vested as of the grant date and it, or any portion thereof, may be
immediately exercised.       This option shall expire and shall not be
exercisable after the expiration of ten (10) years from the date it is granted.
  2.   Stock to be Delivered       Stock to be delivered upon the exercise of
this option may constitute an original issue of authorized stock or may consist
of treasury stock.   3.   Exercise of Option       Each election to exercise
this option shall be made, by delivering to the Company or its agent a properly
executed exercise notice, together with irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds with respect
to the portion of shares to be acquired upon exercise. Exercise of this option
will not be permitted if the Company determines, in its sole and absolute
discretion, that issuance of shares at that time could violate any law or
regulation.       In the event an option is exercised by the executor or
administrator of a deceased Optionee, or by the person or persons to whom the
option has been transferred by the Optionee’s will or the applicable laws of
descent and distribution, the Company shall be under no obligation to deliver
stock there under unless and until the Company is satisfied that the person or
persons exercising the option is or are the duly appointed executor(s) or
administrator(s) of the deceased Optionee or the person to whom the option has
been transferred by the Optionee’s will or by the applicable laws of descent and
distribution.   4.   Payment for and Delivery of Stock       Payment in full by
cash, certified check, bank draft, wire transfer or postal or express money
order shall be made for all shares for which this option is exercised at the
time of such exercise, and no shares shall be delivered until such payment is
made.       Alternatively, payment may be made by (i) delivering to the Company
a properly executed exercise notice, together with irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds
with respect to the portion of the shares to be acquired upon exercise having a
Fair Market Value on the date of exercise equal to the sum of the applicable
portion of the exercise price being so paid, (ii) tendering to the Company (by
physical delivery or by attestation) certificates representing shares of
outstanding common stock, par value $.10, of the Company that have been held by
the Optionee for at least six months prior to exercise, having a Fair Market
Value on the day prior to the date of exercise equal to the applicable portion
of the exercise price being so paid, together with stock powers duly executed
and with signature guaranteed; or (iii) any combination of the foregoing.
Notwithstanding the foregoing, a form of payment will not be available if the
Company determines, in its sole and absolute discretion, that such form of
payment could violate any law or regulation.

 



--------------------------------------------------------------------------------



 



    The Company shall not be obligated to deliver any stock unless and until
(i) satisfactory arrangements have been made with the Company for the payment of
any applicable tax withholding obligations, (ii) all applicable federal and
state laws and regulations have been complied with, (iii) in the event the
outstanding common stock is at the time listed upon any stock exchange, the
shares to be delivered have been listed, or authorized to be listed upon
official notice of issuance upon the exchanges where it is listed, and (iv) all
legal matters in connection with the issuance and delivery of the shares have
been approved by counsel of the Company. The Optionee shall have no rights of a
stockholder until the stock is actually delivered to him.   5.   Recovery and
Reimbursement of Option Gain       The Company shall have the right to recover,
or receive reimbursement for, any compensation or profit realized by the
exercise of this option or by the disposition of any option shares to the extent
that the Company has such a right of recovery or reimbursement under applicable
securities laws.   6.   Transferability of Options       Except as provided
below, this option may not be transferred by the Optionee otherwise than by will
or the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined in Section 414(p) of the Internal Revenue Code, and
during the Optionee’s lifetime this option may be exercised only by the
Optionee. Notwithstanding the foregoing, this option may be transferred by the
Optionee to members of his or her immediate family or to one or more trusts for
the benefit of such family members or to one or more partnerships in which such
family members are the only partners provided that (i) the optionee does not
receive any consideration for such transfer, (ii) written notice of any proposed
transfer and the details thereof shall have been furnished to the Compensation
and Human Resource Committee at least three (3) days in advance of such
transfer, and (iii) the Compensation and Human Resource Committee consents to
the transfer in writing. Options transferred pursuant to this provision will
continue to be subject to the same terms and conditions that were applicable to
such options immediately prior to transfer and the option may be exercised by
the transferee only to the same extent that the option could have been exercised
by the Optionee had no transfer been made. For this purpose, the Optionee’s
“family members” shall include the Optionee’s spouse, children, grandchildren,
parents, grandparents (whether natural step, adopted or in-laws) siblings,
nieces, nephews and grandnieces and grand nephews.   7.   Termination of
Employment or Consultancy       Upon any termination of employment or
consultancy, this option shall terminate five (5) years after termination of
employment or consultancy or the expiration date of the option, whichever occurs
first.   8.   Changes In Stock       In the event of any stock split, reverse
stock split, dividend or other distribution (whether in the form of cash,
shares, other securities or other property), extraordinary cash dividend,
recapitalization, merger, consolidation, split-up, spin-off, reorganization,
combination, repurchase or exchange of shares or other securities, the issuance
of warrants or other rights to purchase shares or other securities, or other
similar corporate transaction or event, the number and kind of shares of stock
of the Company covered by this option, the option price and other relevant
provisions may be appropriately adjusted by the Compensation and Human Resource
Committee, in its discretion, to the extent necessary to prevent dilution or
enlargement of the benefits or potential benefits intended to be provided by
this option. Any such determinations and adjustments made by the Compensation
and Human Resource Committee shall be binding on all persons. In the event of
(i) a consolidation or merger in which the Company is not the surviving
corporation, (ii) a consolidation or merger in which the Company is the
surviving corporation but holders of shares receive securities or another
corporation, or (iii) a sale of substantially all of the Company’s assets (as an
entirety) or capital stock to another person, this option shall be deemed to
apply to the equivalent amount of securities, cash or other property that is
received by Company stockholders in exchange for their Company shares pursuant
to such transaction; provided, however, that the Compensation and Human Resource
Committee may, in its discretion, either (i) provide, upon written notice to the
Optionee, that this option shall terminate as of the date specified in such
notice (in which case the Compensation and Human Resource Committee may, but
does not have to, accelerate the vesting of any portion of this option that has
not already vested as of the date such notice is provided to the Optionee), or
(ii) cancel this option and in consideration of such cancellation pay to the
Optionee an amount in cash with respect to each share then remaining under the
option equal to the difference between the Fair Market Value of such share on
the date of cancellation (or, if greater, the per share value of the
consideration received by Company stockholders as a result of the merger,
consolidation, reorganization or sale) and the per share exercise price of the
option.   9.   Continuance of Employment       This option shall not be deemed
to obligate the Company or any subsidiary to retain the Optionee in its employ
for any period.   10.   Incorporation by Reference of Employment Agreement      
Notwithstanding any of the foregoing, this stock option grant shall be subject
to the applicable terms and conditions of the Employment Agreement entered into
by and between Computer Associates International, Inc. and the Optionee, dated
as of [___], which are incorporated herein by reference.       IN WITNESS
WHEREOF, Computer Associates International, Inc. has caused this certificate to
be executed by the President and CEO. This option is granted at the Company’s
principal executive office, One Computer Associates Plaza, Islandia, New York
11749, on the date stated above.

          Computer Associates International, Inc.    
 
       
By
       

 

--------------------------------------------------------------------------------

   

  John A. Swainson              

  President and CEO              

 